1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 8-278,431 in view of Bolken et al essentially for reasons of record as set forth in paragraphs 2-4 of the previous office action with these additional comments.
Applicant has amended claim 1 to recite that the flexible optical circuit substrate is “suspended over” the bottom surface of the mold.  It is submitted that this aspect would have been rendered obvious with the primary reference taken in combination with Bolken et al, the latter teaching employing standoffs in mold cavities that support a multi-chip array carrier substrate for reasons that are very similar to the instant.  Ie, the encapsulation is to “ruggedize” the substrate—ie, encapsulate it, see paragraph 0007— like the instant and the standoffs ensure that the substrate does not deflect during the encapsulation.  Indeed, both the instant and Bolken et al are directed to overmolding substrates through encapsulation to ensure that the substrates are not damaged during the encapsulation.  While Bolken et al may not be precisely directed to encapsulating optical fiber substrates, it is respectfully submitted that improvements to protect a semiconductor chip array substrate from damage would have been reasonably used by one of ordinary skill in the art to protect an optical fiber substrate from damage during an encapsulation.  Even if the semiconductor substrate is made of metal, it is made of very thin metal that would be easily damaged or dislodged during encapsulation.  It would have been reasonable to assume that the instant flexible optical circuit substrate would have some amount of rigidity, and perhaps as much as the semiconductor substrate has.  At any rate, both the instant and Bolken et al are directed to encapsulating a (circuit) substrate and both employ standoffs to position and protect the substrate during the encapsulation.  As such, it is respectfully submitted that Bolken et al would be considered analogous art to JP -431 and the instant.  
2.Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot in view of the new grounds of rejection.  
In view of the amendment, the rejection has been reformatted to some extent, with Bolken et al now being applied against all the claims.  While applicant suggests that Bolken et al is non-analogous art, such is simply not persuasive.  Bolken et al is directed to encapsulating substrate carriers.  On the most basic level, it is in fact directed to an art very similar to the instant and that of JP -431, since these are also directed to encapsulating a substrate carrier.  Additionally, the standoffs are being used for essentially the same reason, or a very similar reason—ie, to position and protect the substrates.  It is respectfully submitted that one of ordinary skill in the encapsulation art, which in fact is applicant’s endeavor, would have every reason to look to Bolken et al as a teaching that would provide a method of supporting, positioning and protecting a substrate that is to be encapsulated.  It is simply not clear what other proviso needs to be met to render Bolken et al analogous art.  If Bolken et al needs to be directed to encapsulating the instant optical circuits, the rejection would presumably be a 102, not a 103.  However, this is not the requirement for analogous art or obviousness.  
3.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
          

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742